40 So.3d 927 (2010)
Larry LINDSEY, Jr., Appellant,
v.
DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT PROGRAM, o/b/o Amanda M. MAGEE, Appellee.
No. 2D10-29.
District Court of Appeal of Florida, Second District.
August 6, 2010.
Jacqueline L. Jorgensen of Tampa for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Toni C. Bernstein, Senior Assistant Attorney General, Tallahassee, for Appellee.
CASANUEVA, Chief Judge.
Larry Lindsey Jr. appeals from a final administrative support order and an income deduction order entered by the Department of Revenue, Child Support Enforcement Program, on behalf of Amanda M. Magee. Mr. Lindsey contends that the agency improperly calculated the amount of retroactive child support he owes. In lieu of filing an answer brief, the Department forthrightly concedes error.
Accordingly, we reverse the final administrative support order and remand for recalculation of retroactive child support. Based upon the reversal of the support order, the income deduction order is also reversed and remanded so that any necessary adjustments can be taken into account in setting Mr. Lindsey's monthly contribution toward the arrearage.
*928 Reversed and remanded for further proceedings.
WHATLEY and DAVIS, JJ., Concur.